Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





CLAIM OBJECTION
5. 	Claims 2 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is also objected since claim 6 depends on claim 2. 

	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takemae. (Pub No. 2015/0367781) and further in view of Yasui (Pub No. 2018/0345968). 
Regarding claim 1, Takemae discloses a surroundings recognition device comprising: an acquirer configured to acquire first road information including a road boundary near a host vehicle (Para. 48: A detection unit configured to detect a first part of a solid lane boundary from a near side of the vehicle to a distant side by performing level difference detection to extract, based on the distance image); a recognizer configured to recognize a road boundary near the host vehicle on the basis of an output of an external environment sensor (Para. 43: Camera-Environmental sensor & Para. 39: Lane boundary estimation device & Para. 15: Solid lane boundary estimation);
and a determiner configured to determine that a first road boundary matches a second road boundary when the second road boundary included in second road information that is a recognition result of the recognizer is within a road boundary determination area based on a position of the first road boundary included in the first road information acquired by the acquirer (Para. 50: Multiple lane boundary compare & a road boundary determination area based on a position of the first road boundary) & (Also Para. 13 & 51 & 62), wherein the determiner sets a size of the road boundary determination area on the basis of a predetermined condition (Para. 62: Determine boundary area based on a pre-defined condition).
	Takemae does not explicitly discloses, acquire road information including a road boundary near a host vehicle from map information on the basis of position information of the host vehicle.
	In a similar field of endeavor, Yasui discloses acquire road information including a road boundary near a host vehicle from map information on the basis of position information of the host vehicle (Para. 48: Road boundary of the host vehicle determination from a map information based on the position of the vehicle).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle control system of Yasui’s disclosure with the lane boundary estimation system, as taught by Takemae. Doing so would have resulted in effectively controlling the host vehicle based on the lane detection and assisting the driver with the vehicle driving system based on the lane mapping. 
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 11, Claim 10 corresponds to claim 1 and is analyzed accordingly.

Regarding claim 3, Takemae teaches a position measurer configured to measure a position of the host vehicle (Para. 101 & 48: Vehicle position on the lane).
Takemae is silent regarding the determiner sets a size of the road boundary determination area on the basis of accuracy of the position of the host vehicle measured by the position measurer.
Yasui discloses the determiner sets a size of the road boundary determination area on the basis of accuracy of the position of the host vehicle measured by the position measurer.
(Para. 48: Road boundary size of the host vehicle determination from a map information based on the position of the vehicle).
	At the time of filling, it would have been obvious to use vehicle position system and road area determine system to assist the vehicle on the road environment.
Regarding claim 4, Takemae is silent regarding the determiner sets the size of the road boundary determination area on the basis of an elapsed period from a date on which the map information has been created or updated.
Yasui discloses the determiner sets the size of the road boundary determination area on the basis of an elapsed period from a date on which the map information has been created or updated. (Para. 40 & 42: Road boundary size of the host vehicle determination from a map information & map updated from time to time).
	At the time of filling, it would have been obvious to use road area determine system to control the vehicle for user convenience.   
Regarding claim 7, Takemae discloses the determiner decreases the road boundary determination area when the recognizer has recognized another vehicle near the host vehicle as compared with when no other vehicles have been recognized (Para. 54: Host vehicle road boundary determine while other vehicle not detected).
Regarding claim 8, Takemae discloses the determiner performs a plurality of determinations of whether or not the first road boundary matches the second road boundary, determines that the first road boundary matches the second road boundary when a matching count is greater than or equal to a predetermined number, and resets the matching count when the map information has been updated (Para. 50: Multiple lane boundary compare & a road boundary determination based on matching and continue matching on the way based on some threshold match) & (Also Para. 13 & 51 & 62).
Regarding claim 9, Takemae discloses the determiner decreases the road boundary determination area when the first road boundary includes a structure as compared with when the first road boundary does not include the structure (Para. 97: Road boundary detection when the is an object on the road).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648